142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ed FINKELSTEIN, Plaintiff-Appellant,v.Allan CHAPMAN;  City of Tucson, Defendants-Appellees,
No. 97-16666.D.C. No. CV-97-00070.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the District of Arizona Richard M. Bilby, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Ed Finkelstein appeals pro se the district court's dismissal as time-barred of his 42 U.S.C. § 1983 action against the City of Tucson and Tucson Police Officer Allan Chapman.  We affirm.


2
The district court properly dismissed Finkelstein's action as time-barred because Finkelstein filed his action on January 31, 1997, more than two years after his cause of action accrued in early 1993.  See Ariz.Rev.Stat. § 12-542 (1990);  Golden Gate Hotel Ass'n v. City and County of San Francisco, 18 F.3d 1482, 1486 (9th Cir.1991);  Vaughan v. Grijalva, 927 F.2d 476, 478 (9th Cir.1991).  The district court did not abuse its discretion by denying Finkelstein leave to amend his complaint.  See Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 339 (9th Cir.1996).


3
We deny defendants' request for attorney's fees under 42 U.S.C. § 1988.


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3